DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 26 February 2021. It is noted that this application benefits from Foreign Priority to Korean Patent Application Serial No. 10-2020-0024972 (Republic of Korea) filed 28 February 2020. The Information Disclosure Statement (IDS) filed 26 February 2021 has been entered and considered. Claims 1-15 are pending.

Invitation to Participate in DSMER Pilot Program

[3]	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 


An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Claims 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter:

[i]	Claims 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-15 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 8, and 15 are directed to a method, a system, and a computer program product stored on a readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 8, and 15 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of managing and predicting work schedules for employees, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to analyze work schedules (i.e., activities) for employees and allocate/distribute predicted hours to future days to form an employee schedule, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people (e.g., work shifts and schedules).
 Further limitations are directed to ineligible processes/functions broadly embodying Mathematical Concepts which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. Claim 1 includes:
“…reading past work history data for a plurality of weeks of a corresponding employee...”, “…allocating the predicted total working hours of the following week for each day of the week based on a time distribution for each day of the week …”, and “…allocating the allocated time for each day of the week based on a distribution for each working hour …”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of managing and predicting work schedules for employees, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people (e.g., work shifts and schedules), as set forth as a “grouping” of abstract ideas in the present 2019 PEG. 

Further, under the revised guidance, mathematical concepts and/or mental processes or concepts performed in the human mind including observation and evaluation are ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…summing average weekly working hours and trend adjustment values for the plurality of weeks …”, “…allocating the predicted total working hours...based on a time distribution for each day of the week …”, and “…allocated time ...based on a distribution for each working hour …”. Respectfully, absent further clarification of the processing steps executed by the recited 1, one of ordinary skill in the art would readily understand that mathematically adding and adjusting weekly working hours and distributing predicted working hours across the days of a coming week are practicable/performable by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).


Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception are limited to indication that the method is performed “by a terminal” as designated in the preamble.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that:
(1) There are no additional elements in the claim; (2) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); (3) Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); and/or (4) Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., a past work history is read, and average hours per week is summed, and predicted hours are distributer etc.) as associated, generally, with the terminal recited in the preamble. Beyond the general statement that the method is performed by a terminal, the limitations provide no further clarification with respect to the functions performed in producing the claimed result. A recitation of “by a terminal” presented exclusively in the preamble and absent clarification of processing steps executed by the underlying technology to produce the result are reasonably understood to be general linking of the claimed invention to the technical environment. The technology as engaged in the method is reasonably limited to generic computer functions of displaying information, storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., mathematically calculating predicted hours involving determining an average weekly hours and summing the averages), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of managing and predicting work schedules for employees using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of displaying and storing and retrieving information. The claimed managing and predicting work schedules for employees benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0272047, Examiner notes paragraphs [0097]-[0101] and [0108]-[0111]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   
While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are generally engaged in each recited step of the method as indicated by the statement in the preamble that the claimed method is “performed by a terminal”. While Examiner acknowledges that the claimed method steps are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) storing and retrieving information and data from a generic computer memory (e.g., past work history and schedules); and (2) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., summing average weekly working hours, distributing hours etc.). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of data elements that are of utility to a user performing the specific method of managing and predicting work schedules for employees. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., managing and predicting work schedules for employees, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of managing and predicting work schedules for employees benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 8 and 15, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-7 and 9-14, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea. For example, claims 2-7 further clarify additional mathematical operations including calculating trend adjustments using calculations of averages, median values/LSM, and variable weighting to past data. These claims illustrate mathematical concepts performable by mental processing and/or using a pen and paper.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[5]	Claim(s) 1-2, 5-9, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French et al. (United States Patent Application Publication No. 2017/0039508).

With respect to claim 1, French et al. disclose a method performed by a terminal for managing a work schedule of each employee automatically, the method comprising: reading past work history data for a plurality of weeks of a corresponding employee (French et al.; paragraphs [0052]-[0054]; See at least viewing historical average hours); predicting total working hours of a following week by summing average weekly working hours and trend adjustment values for the plurality of weeks (French et al.; paragraphs [0052]-[0054]; See at least forecasting average weekly hours over 14 weeks into the future); allocating the predicted total working hours of the following week for each day of the week based on a time distribution for each day of the week (French et al.; paragraphs [0054]-[0056]; See at least calculation of a future weeks average. See further adjustments for holidays and gap analysis); and allocating the allocated time for each day of the week based on a distribution for each working hour (French et al.; paragraphs [0034] [0035] [0043]; See at least calculation of hours deficit and allocation of hours to mornings and evenings). With respect to claim 2, French et al. disclose a method wherein the predicting of the total working hours of the following week by summing the average weekly working hours and trend adjustment values for the corresponding employee comprises: calculating average weekly working hours for a plurality of pre-set past weeks for the corresponding employee (French et al.; paragraphs [0052] [0053]; See at least calculate historical average hours); calculating trend adjustment values based on the total working hours for the plurality of weeks (French et al.; paragraphs [0055] [0056]; See at least customer demand curve and associated forecasted increase in hours required); and predicting the total working hours of the following week of the corresponding employee by summing the average weekly working hours and the trend adjustment values (French et al.; paragraphs [0055] [0056]; See at least calculation of future weeks average). With respect to claim 5, French et al. disclose a method wherein the allocating of the predicted total working hours of the following week for each day of the week based on a time distribution for each day of the week comprises: calculating a time distribution for each day of the week for the entire plurality of weeks (French et al.; paragraphs [0041] [0043] [0056]; See at least calculations of deficits in morning and evening hours); applying a weighted value set for each week to the time distribution for each day of the week (French et al.; paragraphs [0041]-[0043] [0053]-[0056]; See at least system differentiates between morning and evening hours, i.e., a form of weighting); and allocating the predicted total working hours based on the time distribution for each day of the week to which the weighted value is applied (French et al.; paragraphs [0055] [0056]; See at least calculation of future weeks average). With respect to claim 6, French et al. disclose a method wherein the allocating of the allocated time for each day of the week based on a distribution for each working hour comprises: calculating a time distribution for each working hour for a specific day of the week of the plurality of weeks (French et al.; paragraphs [0053]-[0056]; See at least calculation of hours for future weeks); applying a weighted value set for each week to the time distribution for each working hour of the specific day of the week (French et al.; paragraphs [0041]-[0043] [0055]-[0056]; See at least time-series graph and calculation of deficit in morning work hours and evening work hours. The deficit calculations are reasonably a form of weighting); and allocating time for each working hour based on the time distribution for each working hour to which the weighted value is applied (French et al.; paragraphs [0041]-[0043] [0056]). With respect to claim 7, French et al. disclose a method wherein the weighted value is a weighted value to which a higher weighted value is given to a recent week among the plurality of weeks (French et al.; paragraphs [0043] [0053]-[0056]; See at least time-series graphing of hours, i.e., a form of weighting).


Claims 8-9 and 12-15 substantially repeat the subject matter addressed above with respect to claims 1-2 and 5-7 as directed to the enabling system and computer-executable instructions. With respect to these elements, French et al. disclose enabling the disclosed method employing analogous systems and executable instructions (See at least French et al. paragraphs [0021]-[0026]). Accordingly, claims 8-9 and 12-15 are rejected under the applied teachings as discussed above with respect to claims 1-2 and 5-7.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[6]	Claim(s) 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (United States Patent Application Publication No. 2017/0039508) in view of Examiner’s Official Notice.

With respect to claims 3, 4, 10, and 11, while French et al. disclose forecasting a work schedule including future weekly hours based on an average of hours in preceding weeks and further including adjustments in hours based on seasonal trends and a calculation demand curve, French et al. fail to specify use of a calculated median value and/or calculation of trend values based on a least square method.

However, Examiner takes Official Notice that calculations of median values and application of LSM as mathematical processes applied to known values are well-known in the art and accordingly would have been obvious to one of ordinary skill in mathematics to apply in order to attain a desired solution.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the mathematical calculations of French et al. by further including known mathematical tools such as calculated medians and the use of least square methods as taught by Examiner’s Official Notice. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of improving employee work hours requirements given demand trend adjustments thereby ensuring an optimal availability of labor given an expected customer demand.


Conclusion
[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chennupati et al., SYSTEM AND METHOD FOR CALCULATING AVAILABILITY POINTS FOR WORKFORCE SCHEDULING, United States Patent Application Publication No. 2020/0202282, paragraphs [0006]-[0031]: Relevant Teachings: Chennupati et al discloses a system and method which calculates availability of workers at future time intervals. The system/method utilizes a past schedule average to predict a future schedule. 

Deodhar et al., SYSTEM AND METHOD TO MEASURE AGGREGATE AND ANALYZE EXACT EFFORT AND TIME PRODUCTIVITY, United States Patent Application Publication No. 2017/0116552, paragraphs [0276]-[0297]: Relevant Teachings: Deodhar et al. discloses a system and method which measures worker effectiveness. The system/method utilizes historical work patterns to predict worker future work patterns including hours. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683